Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 24-36 are pending and under examination.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for the breadth of the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Claim 24 is drawn to a method of treating or preventing any cancer in a mammal, the method comprising administering to the mammal at least one host cell in an amount effective to treat or prevent cancer in the mammal, wherein the host cell comprises a recombinant expression vector comprising a nucleic acid comprising a nucleotide sequence encoding a T-cell receptor (TCR) having antigenic specificity for mutated Kirsten rat sarcoma viral oncogene homolog (KRAS) presented by a human leukocyte antigen (HLA)-Cw8 molecule.

According to the instant specification at paragraph 0089, “any cancer” includes “any of acute lymphocytic cancer, acute myeloid leukemia, alveolar rhabdomyosarcoma, bone cancer, brain cancer, breast cancer, cancer of the anus, anal canal, or anorectum, cancer of the eye, cancer of the intrahepatic bile duct, cancer of the joints, cancer of the neck, gallbladder, or pleura, cancer of the nose, nasal cavity, or middle ear, cancer of the oral cavity, cancer of the vagina, cancer of the vulva, chronic lymphocytic leukemia, chronic myeloid cancer, colon cancer, colocrectal cancer, endometrial cancer, esophageal cancer, uterine cervical cancer, gastrointestinal carcinoid tumor, glioma, Hodgkin lymphoma, hypopharynx cancer, kidney cancer, larynx cancer, liver cancer, lung cancer, malignant mesothelioma, melanoma, multiple myeloma, nasopharynx cancer, non-Hodgkin lymphoma, cancer of the oropharynx, ovarian cancer, cancer of the penis, pancreatic cancer, peritoneum, omentum, and mesentery cancer, pharynx cancer, prostate cancer, rectal cancer, renal cancer, skin cancer, small intestine cancer, soft tissue cancer, stomach cancer, testicular cancer, thyroid cancer, cancer of the uterus, ureter cancer, and urinary bladder cancer. A preferred cancer is cancer is pancreatic, colorectal, lung, endometrial, ovarian, or prostate cancer. Preferably, the lung cancer is lung adenocarcinoma, the ovarian cancer is epithelial ovarian cancer, and the pancreatic cancer is pancreatic carcinoma.”

In Example 1, the specification describes how somatic mutations present in metastatic tumors derived from 9 patients with cancers originating from the colon, rectum, esophagus, bile ducts, or pancreas were isolated using whole-exome or whole-genome sequencing.  Said mutations are displayed in Table 2 wherein 2/19 colon tumor infiltrating lymphocyte (TIL) cultures assessed from a single patient “3995” were found to recognize a KRAS gene having a G12D mutation.

A study by Imamura et al. (Clin Cancer Res; 18(17); 4753–63, 2012, cited herewith) shows that among 1,261 patients with colorectal cancer in the 2 U.S. nationwide prospective cohort studies, 451/1,261 patients had KRAS codon 12 and/or 13 mutations, with 335/1,261 having a mutation in codon 12 only, and 161/1,261 (13%) patients having the KRAS G12V mutation.

Thus, the majority of colorectal cancer patients do not have the KRAS G12V mutation and it is unclear how the skilled artisan could practice the claimed method of treatment in a patient lacking the KRAS G12V mutation or HLA-Cw8 expression.  Moreover, the long list of cancers potentially treatable by the claimed method includes species that do not appear to be associated with KRAS G12V mutations, such as Hodgkin lymphoma, and thus it would similarly be unclear how the skilled artisan could practice the claimed method of treatment in such patients.

Claims 27, 28 and 30 are drawn to host cells comprising an expression vector encoding a “TCR
having antigenic specificity for mutated Kirsten rat sarcoma viral oncogene homolog (KRAS) presented by a human leukocyte antigen (HLA)-Cw8 molecule.”  Claims 27, 28 and 30 specify that the TCR having antigenic specificity for mutated Kirsten rat sarcoma viral oncogene homolog (KRAS) presented by a human leukocyte antigen (HLA)-Cw8 molecule can have either a sequence specified alpha chain such as the alpha chains of SEQ ID NO: 9 or 13, or an alpha chain comprising certain CDRs of SEQ ID NOs: 3-5, said sequence specified alpha chain / alpha chain CDRs being paired with any TCR beta chain, or that the TCR can have either a sequence specified beta chain such as the beta chains of SEQ ID NO: 10 or 14, or a beta chain comprising certain CDRs of SEQ ID NOs: 6-8, said sequence specified beta chain / beta chain CDRs being paired with any TCR alpha chain.

The specification discloses the cloning of a TCR (comprising the α and β variable domains of SEQ ID NOs: 9 and 10) that recognize the KRAS G12D peptide, GADGVGKSA (SEQ ID NO: 18), bound to HLA-Cw8:02 (see Examples 2-3).

The instant specification does not teach or guide the skilled artisan as to which of the SEQ ID NOs: 9 and 10 alpha and beta chain CDR amino acids are critical for binding an GADGVGKSA: HLA-Cw8:02 complex; moreover the skilled artisan would not know from the teachings of the instant specification what other TCRs can mediate binding to a GADGVGKSA: HLA-Cw8:02 complex, or how representative the particular TCR comprising the alpha and beta chains of SEQ ID NOs: 9 and 10 is of the genus TCRs having antigenic specificity for mutated Kirsten rat sarcoma viral oncogene homolog (KRAS) presented by a human leukocyte antigen (HLA)-Cw8 molecule encompassed by the instant claims.

The instant specification provides insufficient direction or guidance for the skilled artisan to make and use the breadth of binding proteins encompassed by the instant claims.

The skilled artisan expects both Vα and Vβ are required to create the TCR peptide-MHC binding site (see Janeway et al., Immunobiology, 5th Ed., Garland Science, pages 106-108 and 260-263, (2001), cited herewith).  In particular, the art teaches the peptide is predominately recognized by the TCR CDR3s while the TCR CDR1 and 2 regions are predominately involved in MHC binding 

Notably, while this division of binding activity between CDRs 1-2 and 3 generally holds true this does not mean that the CDR3 regions are always exclusively responsible for interacting directly with the peptide.  Indeed, in some instances CDR1 and CDR2 residues  have been shown to directly bind peptide (see, e.g., Manning et al., Immunity, Vol. 8, 413-425, April, 1998, in particular Conclusions section on page 423, cited herewith).  

However, the prior art provides the skilled artisan with insufficient guidance or direction as to which particular CDR residues are required for MHC or peptide binding, or which CDR and/or TCR framework residues are required to bring about the canonical diagonal interaction of the TCR with peptide-bound MHC (see, e.g., Garcia et al., Cell, Vol. 122, 333–336, August 12, 2005, especially page 333, right col., 1st-3rd paragraphs; page 336, col. bridging paragraph through right col., 1st paragraph and Figure 1, cited herewith).  Indeed, one hypothesis in the art is that the CDR1 and 2 interactions with the MHC are dependent on the CDR3 interaction with the peptide bound to the MHC, and, if so, "there may be as many TCR/pMHC orientations as CDR3 sequences.”  (see Garcia page 336, col. bridging paragraph).

Given the lack of substantive guidance in the instant specification and the level of complexity in the art undue experimentation would be required of the skilled artisan to go about making the genus of TCRs having antigenic specificity for mutated KRAS presented by a (HLA)-Cw8 molecule, said TCRs having either a sequence specified alpha chain such as the alpha chains of SEQ ID NO: 9 or 13, or an alpha chain comprising certain CDRs of SEQ ID NOs: 3-5, said sequence specified alpha chain / alpha chain CDRs being paired with any TCR beta chain, or said TCRs having either a sequence specified beta chain such as the beta chains of SEQ ID NO: 10 or 14, or a beta chain comprising certain CDRs of SEQ ID NOs: 6-8, said sequence specified beta chain / beta chain CDRs being paired with any TCR alpha chain.

The skilled artisan is not enabled to make and use such constructs because, unlike in the antibody art where a single full length Vh or VL can be used as the starting material in a high-throughput phage-based assay employing a library of complementary VL or Vh, respectively, to identify novel antibodies that recognize the antigen of interest (see, e.g., Portolano et al., J Immunol. 1993 Feb 1;150(3):880-7, cited herewith), there is no routine, art accepted technique for TCR Vα or Vβ “chain shuffling”.

One reason such a screen with TCRs would require undue experimentation compared to the antibody art is because the TCR interacts with two ligands simultaneously, i.e., the peptide and the MHC, and as described above there is considerable uncertainty in the art about which residues depend on which for these interactions.  Thus, the skilled artisan would be quite uncertain of what breadth of TCR sequences should be represented in any potential screen while retaining an expectation that they can execute the screen without having to resort to undue experimentation.  

For example, if one includes all possible TCR sequences in a screen, including those sequences wherein the germline-encoded variable domain is different from the germline-encoded variable domain of the specific starting TCR disclosed in Example 3, will the number of non-productive pairings make it unreasonably difficult to detect productive pairings?

Moreover, antibody “chain shuffling” techniques, such as that described by Portolano, involve a screen making use of an intact variable domain comprising CDRs interspersed between frameworks as the starting structure to be taken through the screening assay. Some of the claims encompass antigen recognizing constructs where the only structural feature provided three heavy or light chain CDRs, in any context, so long as the construct binds antigen.  Such claims encompass embodiments having even less than the minimum structure required for screening in the antibody art.  The instant specification fails to provide direction or guidance as to polypeptide scaffolds that can accommodate the CDRs and be used to generate an antigen binding site.

In conclusion, the teachings of the instant specification and the knowledge in the art are insufficient to make the breadth of antigen recognizing constructs encompassed by the instant claims without having to resort to undue experimentation in view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims.

The instant specification does not provide sufficient teachings or objective evidence to guide the skilled artisan to produce the antigen recognizing constructs encompassed by the breadth of the instant claims.  Rather, the instant claims encompass an invention of tremendous scope, and essentially call for trial and error by the skilled artisan to begin discovering the claimed invention without assisting the skilled artisan in such an endeavor, which is insufficient to constitute adequate enablement.

The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.

Therefore, undue experimentation would be required to produce the claimed invention commensurate with the scope of the claims from the written disclosure alone.  Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.”

Claims 24-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

As has been long known by the skilled artisan, antibodies and TCRs have structural and functional similarities.  For example, both molecules are heterodimers based on the characteristic immunoglobulin fold, genes encoding both molecules are constructed via V(D)J recombination of germline encoded nucleic acids, both molecules rely on accessory molecules to promote signal transduction upon ligand binding.

By analogy to antibodies, several recent court decisions speak to the notion that claiming a molecule with unknowable structural heterogeneity solely by reciting its function is not sufficient to establish possession of a genus so claimed.

Rather, “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  

A "representative number of species" means that the species which are described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Likewise, the Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, as more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, available on the USPTO website at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) (without regard for any disclosure in the MPEP concerning the use of a fully characterized antigen to provide written description support for an antibody to said antigen).

As described in MPEP § 2163,  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify binding proteins with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule defined solely by its ability to perform a function, such as specifically binding to a peptide containing an HA-1H antigen and does not bind to a peptide that does not contain an HA-1H antigen, without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest, see MPEP 2163.

In the instant case, the claims encompass in their breadth host cells comprising any TCR having antigenic specificity for mutated Kirsten rat sarcoma viral oncogene homolog (KRAS) presented by a human leukocyte antigen (HLA)-Cw8 molecule (see, e.g., claim 24), or TCRs having antigenic specificity for mutated KRAS presented by a (HLA)-Cw8 molecule, said TCRs having either a sequence specified alpha chain such as the alpha chains of SEQ ID NO: 9 or 13, or an alpha chain comprising certain CDRs of SEQ ID NOs: 3-5, said sequence specified alpha chain / alpha chain CDRs being paired with any TCR beta chain, or TCRs having antigenic specificity for mutated KRAS presented by a (HLA)-Cw8 molecule, said TCRs having a sequence specified beta chain such as the beta chains of SEQ ID NO: 10 or 14, or a beta chain comprising certain CDRs of SEQ ID NOs: 6-8, said sequence specified beta chain / beta chain CDRs being paired with any TCR alpha chain.

The specification discloses the cloning of a TCR (comprising the α and β variable domains of SEQ ID NOs: 9 and 10) that recognize the KRAS G12D peptide, GADGVGKSA (SEQ ID NO: 18), bound to HLA-Cw8:02 (see Examples 2-3).

The instant specification does not teach or guide the skilled artisan as to which alpha and beta chain CDR amino acids are critical for binding an GADGVGKSA: HLA-Cw8:02 complex; moreover the skilled artisan would not know from the teachings of the instant specification what other TCRs can mediate binding to an GADGVGKSA: HLA-Cw8:02 complex or how representative a TCR comprising SEQ ID NOs: 9 and 10 is of the genus of TCRs having antigenic specificity for mutated Kirsten rat sarcoma viral oncogene homolog (KRAS) presented by a human leukocyte antigen (HLA)-Cw8 molecule, or the genus of TCRs having antigenic specificity for mutated KRAS presented by a (HLA)-Cw8 molecule, said TCRs having either a sequence specified alpha chain such as the alpha chains of SEQ ID NO: 9 or 13, or an alpha chain comprising certain CDRs of SEQ ID NOs: 3-5, said sequence specified alpha chain / alpha chain CDRs being paired with any TCR beta chain, or said TCRs having either a sequence specified beta chain such as the beta chains of SEQ ID NO: 10 or 14, or a beta chain comprising certain CDRs of SEQ ID NOs: 6-8, said sequence specified beta chain / beta chain CDRs being paired with any TCR alpha chain.

The skilled artisan would not know from the teachings of the instant specification which CDRs residues of SEQ ID NOs: 9 and 10 are critical for binding to a GADGVGKSA: HLA-Cw8:02 complex, or to what extent the structure of these particular TCR α- and/or β-chains serve to properly position the epitope binding site of the TCR.

Moreover, the skilled artisan would not know from the teachings of the instant specification what other TCR structures can mediate binding to a GADGVGKSA: HLA-Cw8:02 complex or how representative a TCR comprising the α and β variable domains of SEQ ID NOs: 9 and 10 is of the genus of TCRs having antigenic specificity for mutated Kirsten rat sarcoma viral oncogene homolog (KRAS) presented by a human leukocyte antigen (HLA)-Cw8 molecule, or the genus of TCRs having antigenic specificity for mutated KRAS presented by a (HLA)-Cw8 molecule, said TCRs having either a sequence specified alpha chain such as the alpha chains of SEQ ID NO: 9 or 13, or an alpha chain comprising certain CDRs of SEQ ID NOs: 3-5, said sequence specified alpha chain / alpha chain CDRs being paired with any TCR beta chain, or said TCRs having either a sequence specified beta chain such as the beta chains of SEQ ID NO: 10 or 14, or a beta chain comprising certain CDRs of SEQ ID NOs: 6-8, said sequence specified beta chain / beta chain CDRs being paired with any TCR alpha chain.

The genus of TCRs necessary to make the host cells encompassed in the breadth of the instant claims may be vast or it may be small, but the skilled artisan would have no way of knowing which is true from the teachings of the specification; rather all that the skilled artisan would know is that the genus of potential TCRs that would need to be screened to determine if one has obtained members of the genus representative of its potential diversity is vast.	
In part, this is because there is an incredible diversity of TCRs due to the nature of V(D)J recombination and adaptive immunity (see, e.g., Woodsworth et al., Genome Medicine 2013, 5:98, which provides a nice summary in “Box 1” of the genesis and function of T cell repertoire diversity that would be familiar to the ordinarily skilled artisan well prior to applicant’s date of invention; see also Robins et al., Blood. 2009;114:4099-4107, Abstract and Introduction describing assessments of diversity in the TCR repertoire, cited herewith).

Furthermore, there are many different methods for isolating peptide:MHC binding TCRs that would, a priori, be expected to yield structurally distinct TCRs compared to the TCR obtained as described in Example 3 of the instant specification.

For example, Schendel et al. (WO2007017201A1, cited herewith) teaches a method of isolating human TCRs that bind a peptide:HLA complex by screening T cells obtained from an HLA-A2 negative individual for their ability to bind a peptide:HLA-A2 complex that is exogenously expressed in an antigen presenting cell derived from the same HLA-A2 negative individual (see Figs. 2 and 11 and the descriptions on said figs on pages 14 and 19).  

As another example, Kloosterboer et al. (Leukemia (2004) 18, 798–808, cited herewith) teaches a method of isolating TCRs that bind a HA-1H:HLA complex using blood from donors who are HA-1H negative but HLA-A2 positive to screen for T-cells that bind HA-1H:HLA-A2 (see page 806, right col., penultimate paragraph Discussion).

The instant specification does not disclose any details about how representative the single TCR disclosed in Example 3 is of the genus of TCRs having antigenic specificity for mutated Kirsten rat sarcoma viral oncogene homolog (KRAS) presented by a human leukocyte antigen (HLA)-Cw8 molecule, or the genus of TCRs having antigenic specificity for mutated KRAS presented by a (HLA)-Cw8 molecule, said TCRs having either a sequence specified alpha chain such as the alpha chains of SEQ ID NO: 9 or 13, or an alpha chain comprising certain CDRs of SEQ ID NOs: 3-5, said sequence specified alpha chain / alpha chain CDRs being paired with any TCR beta chain, or said TCRs having either a sequence specified beta chain such as the beta chains of SEQ ID NO: 10 or 14, or a beta chain comprising certain CDRs of SEQ ID NOs: 6-8, said sequence specified beta chain / beta chain CDRs being paired with any TCR alpha chain.

Moreover, the instant specification does not describe any steps taken to probe if the particular TCR clone isolated in Example 3 is representative of the genus of TCR clones having antigenic specificity for mutated KRAS presented by a (HLA)-Cw8 molecule.

For example, the instant specification does not disclose if the single clone isolated according to the teachings of Examples 2 and 3 was isolated many times over indicating that the screen was comprehensive, nor does the instant specification disclose if, e.g., obtaining T-cells from donors other than the single donor mentioned in Example 2 would yield clones having similar or different TCR structures.

In conclusion, the teachings of the instant specification are insufficient to convincingly demonstrate the inventors had possession of TCR species representative of the genus encompassed by the instant claims, or demonstrate a knowledge of the structural features common to the members of the genus necessary for one of skill in the art to visualize or recognize the members of the claimed genus.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644